Citation Nr: 0102341	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother  
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant, who was an Army Reservist, served on active 
duty for training from August 16 to November 5, 1981, and had 
a period of Annual Training from June 25 to July 9, 1983.  

This matter originates from an October 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied the 
appellant's application to reopen claims of entitlement to 
service connection for residuals of a head injury, migraine 
headaches, and a psychiatric disorder.  The appellant 
appealed the denial to the Board of Veterans' Appeals 
(Board), which in December 1994 upheld the RO.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims, which was then known as the 
United States Court of Veterans Appeals (Court).  In an Order 
dated in August 1996, the Court granted the motion of the 
Secretary of VA, vacated the Board's decision, and remanded 
the matter to the Board for proceedings consistent with the 
Secretary's motion.  Copies of the Court's Order and the 
Secretary's motion are of record.  

In September 1996, the Board wrote to the appellant and 
afforded him the opportunity to submit additional argument 
and evidence in support of his appeal.  Although the 
appellant did not respond, his representative submitted 
written argument in support the appellant's appeal in 
November 1996.  In March 1997, the Board remanded the case to 
the RO for additional development.  Following the requested 
development, the RO continued its denial of the claimed 
benefits.  The matter is now before the Board for further 
appellate consideration.  



REMAND

The record shows that the appellant's original claims of 
entitlement to service connection for residuals of head 
injury, migraine headaches, and a nervous condition were 
filed in October 1986.  The appellant claimed that he had 
sustained head injuries in September 1981 and July 1983 and 
that his migraine headaches began in September 1981.  He 
indicated that he was not treated in service for what he 
claimed was his resulting nervous condition.  

The appellant's claims for service connection were denied by 
a rating decision dated in July 1987.  A rating decision 
dated in October 1987 confirmed and continued the previous 
denial.  The appellant was informed in writing of both 
decisions and filed a timely notice of disagreement 
therewith.  He was furnished a statement of the case in March 
1988.  In May 1988, the appellant gave sworn testimony at a 
hearing at the RO.  A rating decision dated in May 1988 
considered the appellant's testimony but confirmed and 
continued the July 1987 rating determination.  A supplemental 
statement of the case was provided to the appellant in June 
1988 that described the May 1988 rating decision.  The 
covering letter informed him that if he did not agree with 
the RO's disposition, his argument or substantive appeal 
should be set out on the attached VA Form 1-9.  The appellant 
did not file a timely substantive appeal.  The July 1987 
rating decision therefore became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160, 20.200, 20.202, 20.302, 20.1103 (2000).  
However, a claim will be reopened if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (2000).  

The appellant's most recent application to reopen his claims 
for service connection for residuals of head injury, migraine 
headaches, and a psychiatric disorder was received in August 
1991, and evidence has been received in support of the 
application.  

During the pendency of this appeal, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, ___.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.   

The act contains a number of sections, including a section 
that revises and expands the duty to assist, which is to be 
codified at 38 U.S.C. § 5103A under the heading "Duty to 
assist claimants."  Subsection (f) of new § 5103A provides 
that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title 
[38 U.S.C.A. § 5108]."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___.  

The statute is not entirely clear as to whether the 
provisions of the Veterans Claims Assistance Act 
(hereinafter, VCAA) apply to applications to reopen 
previously and finally denied claims, and if so, to what 
extent.  The Board observes that the definition of 
"claimant" contained in new 38 U.S.C. § 5100 is quite 
broad.  That section states:  

For purposes of this chapter, the term 
"claimant" means any individual 
applying for, or submitting a claim for, 
any benefit under the laws administered 
by the Secretary [of Veterans Affairs].  

One view is that the broad definition of claimant in the new 
law has the effect of rendering the provisions of the Act 
applicable even to applications to reopen and that the 
question of whether new and material evidence has been 
submitted is not reached until all of the provisions of the 
new law have been satisfied.  On the other hand, the 
provision to be codified at 38 U.S.C. § 5103A(f) suggests 
that the obligation to provide assistance generally does not 
extend to applications to reopen finally denied claims.  

In addition, section 3(a) of Pub. L. No. 106-475 contains 
other sections, which are to be codified at 38 U.S.C. §§ 5102 
and 5103, which provide obligations on the Secretary to 
provide specified notice to claimants.  For example, 
subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  

Because there is a question of whether or to what extent the 
VCAA applies to the appellant's pending applications to 
reopen, the Board will not address this question without 
first providing the appellant and the RO with the opportunity 
to consider this issue.  To do otherwise would be potentially 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

The appellant essentially contends that he sustained injuries 
to his head while on active duty for training as an Army 
Reservist, first when his head became lodged beneath a tree 
root on an obstacle course at Fort Benning, Georgia, in 
September 1981, and again in the summer of 1983, when he 
struck his head on a beam while running to the Non-
Commissioned Officers' (NCO) club at Fort Drum, New York, to 
get out of the rain.  The latter blow, the appellant claims, 
knocked him unconscious and resulted in a five-day hospital 
stay after which he was sent home.  He asserts that his 
migraine headaches and psychiatric problems were caused by 
these head injuries.  

Although the record contains evidence showing that the 
appellant sustained head trauma in service, the record does 
not appear to contain any competent medical opinion 
attributing any of the current claimed disabilities to that 
trauma.  This is important because there is substantial 
evidence that the appellant sustained a number of head 
injuries following service and has a history of multiple 
substance abuse, there is evidence that there may be other 
causes for a number of his current complaints.  The lay 
evidence of record tends only to show the appellant's 
condition during service but does not demonstrate that his 
inservice head injury resulted in sequelae that persisted 
following the inservice trauma.  See 38 C.F.R. § 3.303(b) 
(2000). 

In these circumstances, the Board concludes that further 
development is necessary.  Accordingly, the case is REMANDED 
for the following action:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2. The RO should determine whether the 
provisions of the VCAA, specifically 
those to be codified at 38 U.S.C. §§ 5102 
and 5103 apply to the appellant's pending 
applications to reopen.  If so, all steps 
necessary to fulfill those provisions of 
the new law should be undertaken to the 
extent possible. 

3. The RO should determine whether the 
duty to assist provisions of the VCAA, to 
be codified at 38 U.S.C. § 5103A, apply 
to the appellant's pending applications 
to reopen claims of entitlement to 
service connection for residuals of head 
injury, migraine headaches, and a 
psychiatric disorder.  If so, all steps 
necessary to fulfill the duty to assist 
under the new law should be undertaken to 
the extent possible.  

4.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to any of the 
claims now on appeal, the RO should 
reopen the claim.  Following any further 
indicated development, the RO should 
adjudicate the claim on a de novo basis 
without regard to the finality of any 
prior determination.  

5.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


